Order unanimously affirmed without costs. Memorandum: Family Court did not abuse its discretion in directing respondent’s placement with the Office of Children and Family Services in a limited secure facility. The evidence at the dispositional hear*940ing establishes that respondent is a danger to herself and others in a less restrictive environment and that her “problems and needs can be addressed most effectively in a limited secure facility” (Matter of Vidal W., 267 AD2d 1104; see, Matter of Donald M., 263 AD2d 957, 958; Matter of Willie J. H., 258 AD2d 938). We have examined respondent’s remaining contentions and conclude that they are without merit. (Appeal from Order of Monroe County Family Court, Miller, J. — Placement.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Law-ton, JJ.